DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/02/2020 has been entered.
The remarks and amendments filed on 10/02/2020 are acknowledged. Claims 1-19 and 21-23 are pending.
Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 10/02/2020 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Maintained Rejections
Applicant argues: “In the Office Action, it was alleged that Gedevanishvili discloses a powder in its pouch referencing aspects of Gedevanishvili having a powder coating inside its pouch, Applicant respectfully submits that this is clearly incorrect. Gedevanishvili Does Not Disclose a “pouch seam coated inside of the pouch wrapper” Applicant refers to Gedevanishvili, Figures 4 and 5 and their corresponding description in paragraphs [0042-0043] [0042] FIG. 4 shows a schematic plan view of another embodiment of the oral pouch product 100 disclosed herein, wherein the area occupied by first coating 112 extends past the area of seam 106. As illustrated,the inner coating edge 120 of first coating 112 is located inward of inside seam edge 108 of seam 106 , so that the width of first coating 112 , w2 , is greater than the width of seam 106 , wl , and the first coating 112 covers a portion of the porous pouch wrapper 102 adjacent to seam 106. The width w2 may range from about 101% to about 300% of wl , more particularly, from about 150% to about 200% of wl. As with the embodiment shown in FIG. 1, coatings that vary in width along their length, or that are not continuous along their length, are also possible.” [0043] FIG. 5 shows a schematic sectional view of one embodiment of the oral pouch product 100 taken along section line A-A’ of FIG.4. The inner coating edges 120 , 122 of first coating 112 and second coatings 118 , respectively, are located inward of inside seam edge 108 of seam 106. As illustrated, the width of first coating 112 and second coating 118 are the same, w2 . It will be recognized that oral pouch products wherein the widths, thicknesses, and lengths of first coating 112 are not the same as those of second coating 118 are also possible. For example, it is possible for an oral pouch product 100 to have a first coating 112 corresponding in width to the width of seam 106 , as shown in FIGS. 1 through 3, while having a second coating 118 having a width that is larger than that of seam 106, as shown in FIGS. 4 and 5. (underlining emphasis added) From the above paragraphs, together with Figures 4 and 5, it is clear that neither the first coating 112, nor the second coating 118, are provided inside the pouch 100. Note especially that Figures 4 and 5 show the same pouch as figure 5 in a sectional view along section line A-A’ in figure 4. Further note that the “first coating” and the “second coating” are explicitly applied to the outer surface of the seam, see [0002], [0037], claims 1 and 13. It is thus clear that the term “inside” when used in [0042-0043] refers to an inside seam edge 108 of the seam 106. Paragraph [0037] states that: [0037] As illustrated, seam 106 extends from the inside seam edge 108 to the outer seam edge 110 of the oral pouch product 100, and has a width wl. Figures 4 and 5, as well as [0042] and [0043] thus describe an embodiment in which the width of the first and second coatings, applied to the outer surface of the seam, is wider that the width of the seam. As the first and second coatings are not provided inside the pouch, it is irrelevant whether the first and second coatings “can also include binders or matrix forming material such as microcrystalline cellulose or gum base and be in the form of powders that release ingredients such as tobacco compare instant claims 1-2, 9-10, 14. (see paragraphs 0028 and 0025 and claim 4.)” Simply stated, the material is coating material not inside the pouch and therefore, Gedevanishvili in view of the other cited prior art fails to teach or in any way make obvious the claimed powered nicotine and powered gum base inside a pouch. It is in particular noted that, although Gedevanishvili (claim 4) states that the first coating may further comprise inter alia gum base, it is noted that the first coating is never provided inside the pouch. The Examiner further states on page 5 line 17-22:This coating material is stated to be both outside as well as inward of the inside of the seam edge (i.e. inside the pouch). (See paragraphs 0042-0043 and figures 4-5.) Thus, even were the filling not in a particulate or powdered form for both the tobacco and matrix/binder materials. The seam coating is explicitly claimed to be in the form of a powder and contains those same materials. (emphasis added) In response, Applicant refers to Gedevanishvili paragraphs [0042] — [0043] and figures 4-5 is also made by the Examiner on page 9 lines 2-3. As discussed above, the first and second coatings of Gedevanishvili are not inside the pouch.”
In response to this argument, paragraph 0042 states: “FIG. 4 shows a schematic plan view of another embodiment of the oral pouch product 100 disclosed herein, wherein the area occupied by first coating 112 extends past the area of seam 106. As illustrated, the inner coating edge 120 of first coating 112 is located inward of inside seam edge 108 of seam 106, so that the width of first coating 112, w2, is greater than the width of seam 106, w1, and the first coating 112 covers a portion of the porous pouch wrapper 102 adjacent to seam 106. The width w2 may range from about 101% to about 300% of w1, more particularly, from about 150% to about 200% of w1. As with the embodiment shown in FIG. 1, coatings that vary in width along their length, or that are not continuous along their length, are also possible.”

    PNG
    media_image1.png
    339
    367
    media_image1.png
    Greyscale

As depicted above the seam is labeled as 106, the inner coating edge is 120, the seam width is w1 and the width of the coating is w2. The coating is thus wider than the seam and extends inwards to the inner coating edge 120 and is this inside the seam and inside the pouch exactly as depicted and discussed by Gedevanishvili. Given this the pouch does indeed appear to include the seam coating material inside the pouch and thus these arguments are not found persuasive.

	Applicant argues: “Furthermore, as discussed above, Gedevanishvili does not teach an embodiment where the inner filling material comprises a pliable mass in the form of particles or granules. Moreover, Gedevanishvili claim 6 recites: The oral pouch product of claim 1, wherein said first coating is in the form or, or contains, botanical fibers, powders, extracts, capsules, microcapsules, beads, granules, liquids, semi-liquids, gels, and mixtures thereof. Paragraph [0025] of Gedevanishvili is also referred to on page 7 lines 18-19 of the Action. The corresponding part of paragraph [0025] reads: The coating may be in the form of, or may contain, botanical fibers, powders, extracts, capsules, microcapsules, beads, granules, liquids, semi- liquids, gels, or combinations thereof. Preferably the coating is in the form of a solid film. Multiple coatings can be applied. (emphasis added) The above statements define two cases: where the coating is in the form of [something], and where the coating may contain [something].From the language used it is clear that it is the latter case that applies: “the coating may contain ... powders...granules”. This is because it would be grammatically incorrect to write “the coating may be in the form of powders” as a coating cannot be in the form of plural powders. Rather, as per the last sentence of the above cited part of paragraph [0025] the proper language is “Jn the form of a solid film”’. Gedevanishvili describes a process in which the inner filling material is created. In this process, its individual constituents at one time might (depending on its optional / alternative language of its disclosure) have been in the form of particles or granules. However, during the manufacturing process of the pliable mass, the particles or granules are transformed into the pliable mass and the one particles or granules cease to be particles or granules after the manufacturing process creates the pliable mass.”
In response to these arguments, paragraphs 0010, 0015, and 0020, are provided below (emphasis added) all of which state that the filling material can be in the form of powders or granules as well as include powdered materials inside the pouch and does not require the presence of a monolithic mass. Given this, these arguments are not found persuasive.
“Described herein is an oral pouch product for the delivery of an engaging, flavorful, aromatic, energizing, and/or soothing experience by delivering ingredients to a user in a consumable unit designed to be inserted in the mouth. At least some of these ingredients are provided by an inner filling material, which can include materials such as fibers of tobacco or botanicals, such as tea, capsules, beads, powders, granules, extracts, such as tea or tobacco extracts, or other materials, such as food grade materials. The filling material is enclosed in a porous pouch wrapper between opposed layers of the pouch wrapper, which are held together by at least one seam, such as a heat or adhesive seal. At least some other ingredients are contained in one or more coatings disposed on the outer surface of the pouch wrapper at the seam. This provides for a more productive, functional use of the seam, and can modify the flavor delivery profile, texture, flavor duration, flavor direction, and function of the oral pouch product.” Pp 0010.
“The inner filling material described herein can include botanical fibers, powders, extracts, capsules, microcapsules, beads, granules, liquids, semi-liquids, gels, and other food grade materials. These materials can form part of a matrix that is held together as a pliable mass by a binder. The inner filling material can be a tobacco containing or tobacco-free filling, and preferably includes sweeteners, flavorants, coloring agents, functional ingredients, and the like. The inner filling material can be in the form of particles, capsules, microcapsules, beads, granules, or fibers, or can be in the form of a monolithic solid mass.” Pp 0015.
“The inner filling material can also include one or more powdered components to provide an additional layer of texture and/or flavor. Preferably, the powdered component is selected from, without limitation, dry sour cream, powdered sugar, powdered cocoa, powdered spices, and/or powdered herbs and other botanicals such as tea and/or tea extracts.” Pp 0020.

Applicant argues: “Moreover, once the material is placed in the pouch, the product is a pliable mass and no longer in the form of particles or granules that once existed prior to the manufacturing process of the pliable mass. Referring to Gedevanishvili in detail, the aforementioned correct interpretation of the pliable mass is based on reading the entire Gedevanishvili reference and understanding the manufacturing process completely. Gedevanishvili describes the inner filling material being formed of a monolithic solid mass. In other words, the only way to obtain the product placed in the pouch that is a monolithic solid mass that once prepared from powders, fibers, granular material etc., is that the powders, et al. were mixed together with a binder to form the pliable mass. The combination of the powders, fibers, etc., with a binder forming a pliable mass means that the product itself in the pouch is no longer a powder or granular but instead transformed from powder and fibers to a pliable mass. The only reasonable interpretation of the fourth sentence of paragraph [0015] is that , if the materials listed in the first sentence of paragraph [0015] are part of a matrix held together as a pliable mass by a binder, as per the second sentence of paragraph [0015], then they are in the form of a monolithic solid mass and not in the form of particles or granules. This is obvious and the correct interpretation because inclusion of the binder would hold together the materials in a matrix as a pliable mass as explicitly taught by the second sentence of paragraph [0015]. It can thus be concluded that paragraph [0015] of Gedevanishvili does not teach any embodiment where the inner filling material comprises a pliable mass in the form of particles or granules or powders. In sharp contrast to Gedevanishvili, present claim | requires “a powder enclosed in a water insoluble pouch”, and “said powder comprising at least a) nicotine ... b) a powdered chewing gum composition...”. (emphasis added).”
In response to this argument, Gedevanishvili teaches in multiple places throughout the disclosure that the coating material and filling can be in the form of particles, granules, or powders. Paragraph 0015 that the applicant refers to above states: “The inner filling material described herein can include botanical fibers, powders, extracts, capsules, microcapsules, beads, granules, liquids, semi-liquids, gels, and other food grade materials. These materials can form part of a matrix that is held together as a pliable mass by a binder. The inner filling material can be a tobacco containing or tobacco-free filling, and preferably includes sweeteners, flavorants, coloring agents, functional ingredients, and the like. The inner filling material can be in the form of particles, capsules, microcapsules, beads, granules, or fibers, or can be in the form of a monolithic solid mass.” The filling material being in the form of a monolithic solid mass is an option not a requirement and the filling being in the form of particles/granules/powders is explicitly stated and provided as an alternative to a solid monolithic mass not as part of it. Given this, these arguments are not found persuasive.

Applicant argues: “Moreover, in the claimed product, the provision of both the tobacco and the chewing gum composition being in powdered form is important and has unexpected and unknown benefits not apparent to one skilled in the art from the cited prior art. In particular, the claimed product has a desired rapid release of nicotine following initial chewing, followed by an extended release as the chewing gum composition forms an cohesive mass enclosing and slowing the release of the nicotine after further chewing. Prior to this invention, a person skilled in the art would not have been aware of these properties. Accordingly, the lack of knowledge of unknown properties establishes secondary considerations of non-obviousness.”
	In response to these arguments, rapid release from ground or powdered materials is a known function of grinding materials up due to the increased dissolution of such materials caused by the increase in surface area for such particles and thus does not appear unexpected. Regardless applicants have not provided any comparative data with any other compositions nor the closest prior art nor any release kinetics to support the claimed unexpected increase in release rate nor how such release is commensurate in scope with the claims. Given this, these arguments are not found persuasive.

Applicant argues: “It is further noted that a matrix is a material in which something is enclosed or embedded. In order for the binder to form a matrix enclosing or embedding a powder, the binder would have to be present as a continuous material as the binder otherwise would not be able of enclosing or embedding the powder, or capable of forming a pliable mass. However, if a pouch contained a pliable mass comprising powder forming part of a matrix held together by a binder as per the second sentence of paragraph [0015] of Gedevanishvili, then, that powder would be enclosed (1.e., closed in or fenced off) by the matrix and the binder — not by the pouch. Accordingly, also for this reason does Gedevanishvili fail to disclose an embodiment where the inner filling material comprises a pliable mass in the form of particles or granules.On page 5, line 4-8 of the Office Action the Examiner notes that : Though Gedevanishvili may indicate the particles may be a pliable mass this does not appear to negate the explicit teaching that the filling material can be in the form of or include powders granules or particles. These may indeed be present in a pliable mass made of particles or granules but they would still be in a powdered form even as a pliable clump of material. (emphasis added) As discussed above, Gedevanishvili does not teach an embodiment where the inner filling material comprises a pliable mass in the form of particles or granules. To the contrary as discussed above, the pliable mass is not in the form of particles or granules as any constituents of the manufacturing process cease to be in the form of particles or granules, having been transformed to the pliable mass via the binder. Additionally, a “clump” is a compact mass and accordingly not a powder, particle, or granule. The Examiner further states on page 5, line 11-14 that:
Further paragraph 0019 states for the tobacco materials: “in a preferred embodiment, the inner filling material can also include tobacco particles”. Thus the inner filling is explicitly stated to comprise tobacco particles (i.e., powder). (emphasis added).
As underlined, this section concerns what is included or comprised in the filling material, and not the form of the filling material. Accordingly, Gedevanishvili paragraph [0019] does not disclose that the filling material is in the form of particles.”
	In response to these arguments, the option of the materials being held together as a pliable mass or in the form of a monolithic solid mass are optional and not required embodiments for every single filling as argued by applicant or Gedevanishvili would not have written them as alternatives. Paragraph 0015 excplicity states: “The inner filling material can be in the form of particles, capsules, microcapsules, beads, granules, or fibers, or can be in the form of a monolithic solid mass.” This clearly does not require all filling materials in all the recited forms to be finally in the form of a monolithic solid mass as argued by applicant. Instead the monolithic mass or pliable mass is merely one alternative embodiment just like as a powder or a liquid that are also recited as alternative forms the filling materials can take. Given this, these arguments are not found persuasive.

	Applicant argues: “Contrary to the assertion by the Examiner, the coating of the pouch in Gedevanishvili is not in the form of a powder. Moreover as discussed above, the coating is actually exclusively on the outside of the pouch and never on the inside. Nevertheless, the following discussion correctly identifies the coating in Gedevanishvili is not in the form of a powder. Reference is further made to claim 6 which reads (underlining added):6. The oral pouch product of claim 1, wherein said first coating is in the form or, or contains, botanical fibers, powders, extracts, capsules, microcapsules, beads, granules, liquids, semi-liquids, gels, and mixtures thereof. “Paragraph [0025] of Gedevanishvili is also referred to on page 7, lines 18-19 of the Office Action.
The corresponding part of paragraph [0025] reads :The coating may be in the form of, or may contain, botanical fibers, powders, extracts, capsules, microcapsules, beads, granules, liquids, semi-liquids, gels, or combinations thereof. Preferably the coating is in the form of a solid film. Multiple coatings can be applied.
The above statements define two cases: where the coating is in the form of [something], and where the coating may contain [something]. From the language used it is clear that it is the latter case that applies: “the coating may contain ... powders...granules”.
This is because it would be grammatically incorrect to write “the coating may be in the form of powders” as a coating cannot be in the form of plural powders. Rather, as per the last sentence of the above cited part of paragraph [0025] the proper language is “'..1n the form of a solid film”. Further, Figures 2, 3, and 5 of Gedevanishvili all indicate that the coating is a solid film or layer. Paragraph [0030] (Gedevanishvili) further states:. applying a coating mixture containing a releasable ingredient to one or both outer surfaces of the seam by dipping, spraying, painting, or otherwise applying a coating liquid or paste containing the releasable ingredient to the area to be coated at the seam. (emphasis added)
Accordingly, there is no support in Gedevanishvili for considering the therein described coating as being in the form of a powder as claimed.”
	In response to these arguments, claim 6 of Gedevanishvili states: “The oral pouch product of claim 1, wherein said first coating is in the form of, or contains, botanical fibers, powders, extracts, capsules, microcapsules, beads, granules, liquids, semi-liquids, gels, and mixtures thereof.” Gedevanishvili explicitly stating that the coating is in the form of powders as an embodiment of the invention appears clear from the language used. Paragraph 0028 also recites this statement and paragraph 0025 states that the coating can include powdered components. As discussed above the coating also appears to be present within the pouch given the figures and description provided by Gedevanishvili. Given this, these arguments are not found persuasive.

Applicant argues: “It is important to first emphasis that Kehoe does not teach a powdered gum composition. The only mentions of powder in Kehoe refer to the addition of powdered saccharin and powdered fumaric acid to a gum base as the gum base is prepared. Rudolph mentions using a compressible gum base in powdered form, cf. page 8, second to last paragraph, however where the gum base is compressed by tableting. As noted above, Gedevanishvili fails to teach a tobacco and gum powder containing pouch. The only gum base disclosed in Gedevanishvili is the gum base that according to claim 4 can be comprised by the first coating. However, substituting that gum base with a gum base from Kehoe or Rudolph would not lead the one or ordinary skill in the art to the claimed invention as that gum base, being part of the first coating, is provided outside the pouch. Accordingly, Gedevanishvili in view of Kehoe or Rudolph would not lead the one of ordinary skill in the art to the claimed invention. On page 9, last paragraph, to page 10 line 2 of the Office Action the Examiner states that: In response to this argument, Gedevanishvili provides for a pouch comprising a powdered filling material and a powdered coating found inside the pouch seam both of which can be in the form of particles or powders and can comprise gum base and tobacco. The further art teaching specific types of gum bases provides for the further functional limitations set forth in the claims. Other further rejections also include Gedevanishvili’s teachings that both gum base and microcrystalline cellulose are used an art recognized equivalent binders for use in such pouches...” (emphasis added) As discussed above, the first and second coatings are not found inside the pouch. Also as discussed above, the coating is not in the form of a powder. Further as discussed above, Gedevanishvili does not teach an embodiment where the inner filling material comprises a pliable mass in the form of particles or granules. In addition as discussed above, the only gum base mentioned in Gedevanishvili is the gum base that according to claim 4 can be comprised by the first coating, which first coating, and thereby which gum base, are provided outside the pouch.
In Gedevanishvili only the coating is disclosed as being chewable, cf. paragraph [0028]. Microcrystalline cellulose (MCC) is further only disclosed in [0028] and claim 4 as being comprisable by the first coating. There is accordingly no teaching in Gedevanishvili that both gum base and microcrystalline cellulose are used an art recognized equivalent binders for use in such pouches. Therefore,, it is clear that the gum base in the coating is not inside the pouch. In view of the foregoing discussion, Applicant respectfully requests that the rejection to the claims based on Gedevanishvili, Rudolph and Kehoe be withdrawn.”
	In response to these arguments, the coating is indeed found inside the pouch as depicted in figure 4 and its’ description and Gedevanishvili teaches that both microcrystalline cellulose and gum base are binders used in gum pouches as well as teaching that the coating or the filling materials in such pouches can be in the form of powders, granules, particles, or alternatively monolithic masses as discussed in detail above and thus still appears to teach the limitations applicants indicate are not taught. Even were there no direction towards the location of the materials inside the pouch as argued by applicant it is unclear how the statement of Gedevanishvili that binders or matrix forming materials use in such nicotine delivery pouches can include materials such as microcrystalline cellulose or gum base does not indicate their art recognized use for this purpose as it is explicitly set forth by Gedevanishvili. Given this, these arguments are not found persuasive.

Applicant argues: “In the outstanding Office Action, NicoNovum was characterized as disclosing “medicated oromucosal chewing gum powders and 4 mg nicotine base in a pouch. Applicant strongly but respectfully submits that this is clearly incorrect. Applicant respectfully refers to its prior responses of record in which the Applicant clarify the disclosure in NicoNovum and Applicant submitted a signed Ruler 132 declaration with evidence of the correct interpretation of NicoNovum. Again, Applicant respectfully corrects a mischaracterization of NicoNovum which unambiguously discloses two completely different and mutual exclusive embodiments. Applicant respectfully concludes that a mischaracterization of NicoNovum has occurred by combining aspects of the two different mutually exclusive embodiments together to incorrectly state that NicoNovum discloses chewing gum powders and nicotine base in a pouch.
The title of NicoNovum reads:Public assessment Report Scientific discussion Zonnic Mint, medicated chewing gum, 1.5 mg, 3 mg Zonnic Mint, oromucosal powder in pouch, 4 mg (nicotine) NicoNovum accordingly concerns two distinct products: 1) a medicated chewing gum comprising 1.5 or 3 mg nicotine 11) oromucosal powder in pouch comprising 4 mg nicotine Accordingly, NicoNovum discloses two, mutually exclusive products and not a combined one as asserted in the Office Action. Further, in NicoNovum Section II.1 , it states: Zonnic Mint is presented in the form of medicated chewing gums containing 1.5 and 3 mg of nicotine and oromucosal powder in a pouch containing 4 mg of nicotine. (emphasis added)
Moreover, clear evidence that NicoNovum discloses two separate and distinct products is further highlighted by the fact that they have different lists of excipients, cf. paragraphs 2 and 3 of Section II.1. Reference again is also made to the 132 Declaration dated 11/27/2017 which in detail shows that the medicated chewing gum and the oromucosal powder in pouch are separate and different products.
Notably, the excipient list for the oromucosal powder in pouch lack the gum base listed among the excipients for the medicated chewing gum. Further, the Examiner’s statements regarding the contents of the pouch are clearly wrong since maltitol (Sweetener), isomalt, talc, magnesium stearate, silicon dioxide, titantum dioxide, and macrogol are only contained in the medicated chewing gum, not in the oromucosal powder in pouch. The Examiner further states on page 13, 2™ to last paragraph that:
NicoNovum does not teach that microcrystalline cellulose and gum base are both art recognized matrix forming binder materials used to deliver agents from oral pouches such as tobacco or tobacco substitutes or extracts.”
In response to these arguments, is it agreed that NicoNovum teaches both a gum and a pouch formulation. However the pouch for Zonnic Mint is taugh to be a pouch comprising 4 mg nicotine, microcrystalline cellulose (gum/binder), mint (flavor), trisoddium phosphate (pH adjuster), acesulfame potassium, aspartame (sweetener). (See section II.1.) The microcrystalline cellulose is the excipient binder in this pouch and is a form of gum base and binder in a powdered form though it is not taught to be a hydrophobic, water-nsoluble-non-digestible chewing gum base comprising an elastic substance and thus the further art of Gedevanishvili, Kehoe, and Rudolph were added to teach first that microcrystalline cellulose and gum base are known art recognized alternative binder materials used in oralmucosal nicotine pouches as well as specific formulations of gum base that are hydrophobic, water-nsoluble, non-digestible chewing gum bases comprising an elastic substance. The further art of Gedevanishvili provides for these materials being art recognized equivalents while NicoNovum already provides for powdered binder microcrystalline cellulose in oralmucosal pouches with sweeteners, flavors, pH adjusters etc. as set out. Given this, these arguments are not found persuasive.
Applicant argues: “The Examiner then turns to Gedevanishvili and argues on page 14, lines 4-11 that : Gedevanishvili teaches that the inner filling can be formed of a releasable material such as tobacco and a binder or matrix material both in the form of particles or granules and that the binder includes gum or adhesive binders. (See paragraphs 0015-0016.) Gedevanishvili teaches that the coating material that is also found inside the pouches can also include binders or matrix forming materials such as microcrystalline cellulose or gum  ase and be in the form of powders that release ingredients such as tobacco or tobacco substitutes, compare instant claims 1-2, 9-10, 14. (See paragraphs 0028 and 0025 and claim 4.) As regards the statement of “both in the form of particles or granules”, reference is made to the discussion above where it was shown that Gedevanishvili does not teach an embodiment where the inner filling material comprises a pliable mass in the form of particles or granules. As regard the statement of “the coating material that is also found inside the pouches”, reference is made to 1.3.1 where it is shown that the first and second coatings are not found inside the pouch. As regards the statement of “and be in the form of powders” in relation to the coating material, reference is made to the discussion above where it was shown that the coating is not in the form of a powder. The Examiner then states on page 14 lines 15-21 that: It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include the further tobacco delivery binder or matrix material gum base taught by Gedevanishvili in the oral pouches of NicoNovum to deliver nicotine to a subject given the teaching of Gedevanishivili that both microcrystalline cellulose and gum base can be used for this purpose in oral pouches and in powdered or granulated forms. This is merely the substitution of one art recognized nicotine delivery binder/matrix material for another used in the art for the exact same purpose. The Examiner's arguing thus relies on the alleged “teaching of Gedevanishivili that both microcrystalline cellulose and gum base can be used for this purpose in oral pouches and in powdered or granulated forms”, where “this purpose” is to deliver nicotine to a subject. However, while claim 4 lists both Microcrystalline cellulose and gum base as examples of “matrix forming materials”, this is made in relation to the first coating. The first coating is, as proven above not provided “inside” the pouch. Further, as discussed above Gedevanishvili does not teach an embodiment where the inner filling material comprises a pliable mass in the form of particles or granules. Moreover as discussed above, the coating is clearly not in the form of a powder.”
In response to these arguments, as discussed in detail above, Gedevanishvili teaches that the filling and coating are both within the pouches seam and can be in powdered forms as well as teaching that microcrystalline cellulose and gum base are alternative binders used in such pouches. Given this, these arguments are not found persuasive.

Applicant argues: “The purpose and function of the products of Gedevanishvili and Niconovum are not the same. Therefore, it can be concluded that microcrystalline cellulose and gum base are not used for delivering nicotine from inside an oral pouch — instead Gedevanishvili merely teaches that these compounds can be comprised by a coating provided on the outside of an oral pouch. Accordingly, the microcrystalline cellulose contained in the oral pouch defined in Section I.1 of NicoNovum is not used for the same purpose as the gum base mentioned in mentioned in [0028] and claim 4 of Gedevanishvili. In light of the above it would not be obvious for the person of ordinary skill in the art to replace or supplement the microcrystalline cellulose contained in the oral pouch defined in Section II.1 of NicoNovum with the gum base mentioned in paragraph [0028] and claim 4 of Gedevanishvili.”
In response to this argument, the coating is found within the pouch as previously set forth above. However even were it not inside the pouch, Gedevanishvili  states: “The coating may contain one or more binders or matrix-forming materials such as microcrystalline cellulose (MCC), carboxymethylcellulose (CMC), starch, carrageenan, β-cyclodextrin, gum base, gelatin, and the like, which can help to immobilize the releasable ingredient, give the desired texture to the coating, and preferably control the release rate thereof.” The location of the coating does not negate that both microcrystalline cellulose and gum base are taught as art recognized equivalent binders or matrix forming materials that immobilize and control the release of the releasable ingredient (nicotine) and powdered microcrystalline cellulose is already found within the pouches taught by NovNicum. Thus substituting one art recognized binder for another would appear obvious regardless of the location where such binder materials are used in the oralmucosal pouches. Given this, these arguments are not found persuasive.

Applicant argues: “On page 15, lines 7-11 the Examiner further states that : One of ordinary skill in the art would have a predictable expectation of success in making this combination as both are directed to the use of these binding matrices for the delivery of the same materials in oral pouches and Gedevanishvili teaches either microcrystalline cellulose or gum base can be used for this purpose as well as teaches using these material in powdered form in such pouches.
As regards the statement “use of these binding matrices for the delivery of the same materials in oral pouches” it is noted that while claim 4 lists both microcrystalline cellulose and gum base as examples of “matrix forming materials”, this is made in relation to the first coating. The first coating is, as discussed above is not provided “inside” the pouch. Hence, both Microcrystalline cellulose and gum base are not used to deliver nicotine from inside such pouches. As regards the statement “in powdered form in such pouches”, as discussed above, the coating, and hence these materials, is not in the form of a powder. In view of the foregoing, Applicant respectfully requests that the rejection of these claims be withdrawn.”
	In response to these arguments, the coating is found within the pouches and is also stated to be in powdered form as previously discussed and thus these arguments are not found persuasive.

Applicant argues: “In the Office Action, the Examiner alleges that Zhuang shows ”oral tobacco snuff pouches of a water insoluble saliva permeable webbed enclosure (a pouch) and particulate (powder) filling materials comprising a tobacco material”. Applicant respectfully disagrees. This is in fact, not shown or in any way disclosed in Zhuang This is a case analogous with the inner filling material of Gedevanishivili: a filling material may very well include A, B, or C. However, that does not necessarily result in the filling material being in the form of A, B or C.
As stated, this is analogous to the inner filling material of Gedevanishvili that, in order to form a monolithic solid mass, the manufacturing process transforms any particles or granules in the manufacturing process in the presence of a binder and therefore the final product will cease to be the original constituents and therefore no longer in the form of powders or granules. Simply put, powder or granules held in a matrix of a binder cease to be in the form of powders or granules. Based on the foregoing and in view of the discussion of NicoNovum, Gedevanishvili, Kehoe and Rudolph, Applicant respectfully requests that the rejection to the claims be withdrawn.”
	In response to these arguments, Zhaung teaches that fillers are indeed ground particulate materials (powders) with a mesh size of 200-10 mesh etc. through the disclosure and in the examples such as examples 1-4. Thus it is unclear why applicant does not believe the fillers of Zhuang to be in powder form and these arguments are not found persuasive.

Applicant argues: “In view of the foregoing discussion of the cited prior art references, it will be clear that claims 3-6 and 13 are novel and in no way obvious in view of the cited prior art, the additionally cited prior art references and the above two rejections fail to overcome the deficiencies of the cited prior art with regard to the claimed invention and therefore a combination of the cited prior art references fails to teach or in any way make obvious the subject matter of claims 3-6 and 13, and therefore Applicant respectfully requests that the rejection to the claims be withdrawn.”
In response to this argument, as discussed above, the art applied does not appear to have any of the deficiencies claimed and this still appears to read on the instant claims.

Applicant argues against the double patenting rejection stating: Applicant respectfully submits that upon full consideration of the currently pending claims in view of the claims in the prior art previously cited and in view of the now better understanding of the cited prior art it will be clear that the claimed invention is novel and in no way obvious from the prior patents. Accordingly, Applicant respectfully requests that the double patenting rejections be withdrawn.”
In response to this argument, the prior art still appears to read upon the instant claims as well as the alternate claims applied. Given this, these arguments are not found persuasive.

Applicant argues: “Finally, with this response, Applicant has added new claims 21-23 as product-by-process claims. These claims are specifically directed to the invention originally elected in response to the Restriction Requirement and therefore are appropriate for consideration in this Request for Continued Examination. Further, Applicant respectfully submits that the prior art fails to teach or in any way make obvious the process by which the product of claims 21-23 are prepared. Moreover, the claimed process produces a unique product, a product which the prior art fails to teach or in any way make obvious. This includes having a flowable powdered nicotine composition, adding a flowable powdered chewing gum composition, mixing the powdered compositions together, filling the pouch with the powdered mixture and sealing the pouch. Subject matter basis for the amendment to added new claims can be found in the specification as filed including but not limited to page 12, lines 1-13. Therefore the added new claims do not add new matter. It is noted that in accordance with the specification, page 12, lines 11-13, although granulation improves flow, even without granulation, the powder, etc., has some flow, i.e. flowable. Furthermore, the prior art fails to teach or in any way make obvious mixing the claimed powdered compositions together would form a flowable powdered mixture and filling a pouch with the powdered mixture. To the contrary, as discussed above, the prior art teaches specifically its nicotine composition and/or binder form a pliable mass and
therefore are not in the form of a flowable powdered mixture. Clearly, a powder or granular material held together in a matrix of a binder or resin will not be a flowable powdered mixture. To the contrary, a pliable mass is the antithesis of a flowable powdered mixture. In view of the foregoing, Applicant respectfully submits that the added new claims 21-23 are novel and in no way obvious in view of the prior art.”
In response to this argument the newly added claims requiring product by process limitations do not appear to be non-obvious over the prior art of record. Regarding instant claims 21-23, these claims are drawn to product by process claims. "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742,744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). In the instant case the prior art all teach that the filling materials in the pouches are powder materials and thus appear to read upon the powder found within the pouches as small particulate materials capable of being dispensed into pouches would necessarily be flowable. The prior art of Gedevanishvili clearly teaches that the coatings and fillings are powders or particulates. The NicoNovum teaches that the binder materials are also powders inside the pouches. And Zhuang teaches that the filling materials are dispensed as loose filling materials inside the pouches (i.e. flowable). (See paragraphs 0013 and 0066.) Thus the prior art still appears to read upon the formed products. In the event that blending and sieving the materials provides for a structural difference the prior art of Holton, D.E., JP5066092B2 (English translation provided) has been added teaching such steps in the formation of powdered smokeless tobacco formulations found within pouches and thus also appears to render obvious such claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 9-10, 14-17, and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gedevanishvili, S., et al., U.S. Patent Application Publication 2009/0022917 in view of [Kehoe, G., et al., U.S. Patent Application 4,317,837 or Rudolph, M., et al., WO 2009/141321 A2].
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/03/2019, 10/02/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Gedevanishvili teaches oral delivery pouches comprising a porous pouch wrapper comprising an inner filling material and pouch seam coated both inside and outside of the pouch wrapper. (See abstract and figure 4.) Gedevanishvili teaches the porous pouch wrapper can be made of fabric, tea bag materials, etc. to allow flavors and ingredients to diffuse through the wrapper, compare instant claims 1 and 17. (See paragraph 0014.) Gedevanishvili teaches that the inner filling can be formed of a releasable material such as tobacco and a binder or matrix material both in the form of particles or granules and that the binder includes gum or adhesive binders. (See paragraphs 0015-0016.) Gedevanishvili teaches that the coating material that is also found inside the pouches can also include binders or matrix forming materials such as microcrystalline cellulose or gum base and be in the form of powders that release ingredients such as tobacco, compare instant claims 1-2, 9-10, 14. (See paragraphs 0028 and 0025 and claim 4.) Gedevanishvili teaches that the coating material is chewable and elastic. (See paragraph 0028 and claim 5.) Gedevanishvili teaches that the compositions can comprise sweeteners and flavors such as organ, bergamot etc., (See paragraphs 0015 and 0018.)
Gedevanishvili does not state that the binder or matrix gum base materials are hydrophobic, water insoluble, and non-digestible.
Kehoe teaches tobacco flavored chewing gum that simulates chewing tobacco comprising a gum base that is water insoluble and non-digestible. (See column 2, line 40-42.) The gum compositions can comprise buffered nicotine. (See column 4, line 32.) The compositions comprise mixtures of wax and polyvinyl acetate (hydrophobic and elastic materials). (See table I-II.)
Rudolph teaches nicotine chewing guns for nicotine replacement therapy. (See abstract and claims.) Rudolph teaches providing the nicotine in gum bases in powdered form such as the commercially available PG NEW NUTRA TA powder (a hydrophobic non-digestible, water-insoluble, elastic gum base), compare to the instant specification’s examples. (See page 8 through page 9.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include use the powdered gum compositions taught by either Kehoe or Rudolph in the tobacco and gum powder containing pouches of Gedevanishvili. This is merely the use of an art recognized powdered chewing gum base used to deliver nicotine to patients in a pouch form requiring just such agents for the delivery of nicotine products such as tobacco. Regarding instant claims 21-23, these claims are drawn to product by process claims. "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742,744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). In the instant case the prior art teaches that the materials in the pouch as the filling or the coating can be present in a powder, granular, or particle form and sealed within the pouch and thus appear to read upon the final product that requires filling a powder into pouches and then sealing them as found in the present claims. 

Claims 1-2, 7-10, 14-17, and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NicoNovum, (Zonnic Mint, 2008) in view of Gedevanishvili, S., et al., U.S. Patent Application Publication 2009/0022917 and [Kehoe, G., et al., U.S. Patent Application 4,317,837 or Rudolph, M., et al., WO 2009/141321 A2].
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/03/2019, 10/02/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
NicoNovum teaches medicated oromucosal gum powders and 4 mg nicotine base in a pouch. (See title.) Zonnic Mint teaches a pouch comprising 4 mg nicotine, microcrystalline cellulose (gum/binder), mint (flavor), trisoddium phosphate (pH adjuster), acesulfame potassium, aspartame (sweetener), compare instant claims 1-2, 7-10, and 14-17. (See section II.1.)
NicoNovum does not teach that microcrystalline cellulose and gum base are both art recognized matrix forming binder materials used to deliver agents from oral pouches such as tobacco or tobacco substitutes or extracts.
Gedevanishvili teaches oral delivery pouches comprising a porous pouch wrapper comprising an inner filling material and pouch seam coated both inside and outside of the pouch wrapper. (See abstract and figure 4.) Gedevanishvili teaches the porous pouch wrapper can be made of fabric, tea bag materials, etc. to allow flavors and ingredients to diffuse through the wrapper, compare instant claims 1 and 17. (See paragraph 0014.) Gedevanishvili teaches that the inner filling can be formed of a releasable material such as tobacco and a binder or matrix material both in the form of particles or granules and that the binder includes gum or adhesive binders. (See paragraphs 0015-0016.) Gedevanishvili teaches that the coating material that is also found inside the pouches can also include binders or matrix forming materials such as microcrystalline cellulose or gum base and be in the form of powders that release ingredients such as tobacco or tobacco substitutes, compare instant claims 1-2, 9-10, 14. (See paragraphs 0028 and 0025 and claim 4.) Gedevanishvili teaches that the coating material is chewable and elastic. (See paragraph 0028 and claim 5.) Gedevanishvili teaches that the compositions can comprise sweeteners and flavors such as organ, bergamot etc., (See paragraphs 0015 and 0018.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include the further tobacco delivery binder or matrix material gum base taught by Gedevanishvili in the oral pouches of NicoNovum to deliver nicotine to a subject given the teaching of Gedevanishvili that both microcrystalline cellulose and gum base can be used for this purpose in oral pouches and in powdered or granulated forms. This is merely the substitution of one art recognized nicotine delivery binder/matrix material for another used in the art for the exact same purpose. It would have also been prima facie obvious to combine these matrix materials and binder together given the teachings of Gedevanishvili and NicoNovum as this is merely the combination of two art recognized delivery matrices used for the same purpose to delve tobacco or tobacco substitutes such as nicotine. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). One of ordinary skill in the art would have had a predictable expectation of success in making this combination as both are directed to the use of these binding matrices for the delivery of the same materials in oral pouches and Gedevanishvili teaches either microcrystalline cellulose or gum base can be used for this purpose as well as teaches using these materials in powdered form in such pouches.
NicoNovum and Gedevanishvili do not state that the binder or matrix gum base materials are hydrophobic, water insoluble, and non-digestible.
Kehoe teaches tobacco flavored chewing gum that simulates chewing tobacco comprising a gum base that is water insoluble and non-digestible. (See column 2, line 40-42.) The gum compositions can comprise buffered nicotine. (See column 4, line 32.) The compositions comprise mixtures of wax and polyvinyl acetate (hydrophobic and elastic materials). (See table I-II.)
Rudolph teaches nicotine chewing guns for nicotine replacement therapy. (See abstract and claims.) Rudolph teaches providing the nicotine in gum bases in powdered form such as the commercially available PG NEW NUTRA TA powder (a hydrophobic non-digestible, water-insoluble, elastic gum base), compare to the instant specifications examples. (See page 8 through page 9.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include use the powdered gum compositions taught by either Kehoe or Rudolph in the nicotine or tobacco and gum powder containing pouches of NicoNovum and Gedevanishvili. This is merely the use of an art recognized powdered chewing gum base used to deliver nicotine to patients in a pouch form requiring just such agents for the delivery of nicotine. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the prior art already teaches providing binder materials such as gum bases or microcrystalline cellulose in oral pouches in powdered form for the delivery tobacco or nicotine and Kehoe and Rudolph teach specific gum bases used for the same purpose acting as matrix materials for the delivery of nicotine or tobacco materials. . Regarding instant claims 21-23, these claims are drawn to product by process claims. "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742,744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). In the instant case the prior art teaches that the materials in the pouch as the filling or the coating can be present in a powder, granular, or particle form and sealed within the pouch and thus appear to read upon the final product that requires filling a powder into pouches and then sealing them as found in the present claims. 

Claims 1-2, 7-12, 14-19, 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhuang et al., U.S. Patent Application Publication 2010/0218779 in view of NicoNovum, (Zonnic Mint, 2008); Gedevanishvili, S., et al., U.S. Patent Application Publication 2009/0022917; and [Kehoe, G., et al., U.S. Patent Application 4,317,837 or Rudolph, M., et al., WO 2009/141321 A2].
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/03/2019, 10/02/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Zhuang teaches oral tobacco snuff pouches of a water insoluble saliva permeable webbed enclosure (a pouch) and particulate (powder) filling materials comprising a tobacco material, a flavorant, a hydrocolloid such as microcrystalline cellulose (a filler), and hydrocolloids such as xanthan gum/guar gum (chewing gum compositions), compare instant claims 1, 10, and 14. (See claims 1 and 4 and paragraphs 0016-0017.) Zhuang teaches that the compositions are chewed to release flavors contained within the pouches. (See paragraph 0037.) Zhuang teaches that one can include a pH adjusting agent such as sodium carbonate, compare instant claims 11-12. (See paragraph 0036.) Zhuang teaches that the compositions can include sweeteners such as mannitol, compare instant claim 15. (See paragraph 0035.) Zhuang teaches that the compositions can comprise flavors such as peppermint, vanilla, etc., compare instant claim 16. (See paragraph 0032.) Zhuang teaches that the membrane encasing the composition can be food casings, cellulose tea bags, and other pharmaceutically acceptable membrane materials, compare instant claim 17. (See paragraph 0017.) Zhuang teaches that the pouches can be 100 to 1000 mg in weight overlapping or encompassing the amounts found in instant claims 18-19. (See paragraph 0039 and claims 8-9.) In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Zhuang does not teach including nicotine at a concentration of 4 mg per product in a gum base.
NicoNovum teaches medicated oromucosal chewing gum powders and 4 mg nicotine in a pouch. (See title.) Zonnic Mint teaches a pouch comprising 4 mg nicotine, microcrystalline cellulose (gum base), maltitol (sweetener), isomalt, mint (flavor), talc, magnessium stearate, silicon dioxide, microcrystalline cellulose (water insoluble base), ascorbyl palmitate, acesulfame potassium, aspartame (sweetener), acacia, titanium dioxide, and macrogrol, compare instant claims 1-2, 7-10, and 14-17. (See section II.1.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide therapeutically effective amounts of nicotine to patients in the powdered nicotine and chewing gum compositions of Zhuang given the teachings of NicoNovum to provide powdered chewing gums and 4mg nicotine in such pouches. This is merely the use of art accepted amounts of nicotine and chewable excipients used in such chewable pouches known at the time of the invention in order to form chewable pouches capable of releasing therapeutically effective amounts of nicotine to patients.
Zhuang and NicoNovum does not teach that microcrystalline cellulose and gum base are both art recognized matrix forming binder materials used to deliver agents from oral pouches such as tobacco or tobacco substitutes or extracts.
Gedevanishvili teaches oral delivery pouches comprising a porous pouch wrapper comprising an inner filling material and pouch seam coated both inside and outside of the pouch wrapper. (See abstract and figure 4.) Gedevanishvili teaches the porous pouch wrapper can be made of fabric, tea bag materials, etc. to allow flavors and ingredients to diffuse through the wrapper, compare instant claims 1 and 17. (See paragraph 0014.) Gedevanishvili teaches that the inner filling can be formed of a releasable material such as tobacco and a binder or matrix material both in the form of particles or granules and that the binder includes gum or adhesive binders. (See paragraphs 0015-0016.) Gedevanishvili teaches that the coating material that is also found inside the pouches can also include binders or matrix forming materials such as microcrystalline cellulose or gum base and be in the form of powders that release ingredients such as tobacco or tobacco substitutes, compare instant claims 1-2, 9-10, 14. (See paragraphs 0028 and 0025 and claim 4.) Gedevanishvili teaches that the coating material is chewable and elastic. (See paragraph 0028 and claim 5.) Gedevanishvili teaches that the compositions can comprise sweeteners and flavors such as organ, bergamot etc., (See paragraphs 0015 and 0018.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include the further tobacco delivery binder or matrix material gum base taught by Gedevanishvili in the oral pouches of Zhuang and NicoNovum to deliver nicotine to a subject given the teaching of Gedevanishvili that both microcrystalline cellulose and gum base can be used for this purpose in oral pouches and in powdered or granulated forms. This is merely the substitution of one art recognized nicotine delivery binder/matrix material for another used in the art for the exact same purpose. It would have also been prima facie obvious to combine these matrix materials and binder together given the teachings of Gedevanishvili and NicoNovum as this is merely the combination of two art recognized delivery matrices used for the same purpose to delve tobacco or tobacco substitutes such as nicotine. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). One of ordinary skill in the art would have had a predictable expectation of success in making this combination as both are directed to the use of these binding matrices for the delivery of the same materials in oral pouches and Gedevanishvili teaches either microcrystalline cellulose or gum base can be used for this purpose as well as teaches using these materials in powdered form in such pouches.
Zhuang, NicoNovum, and Gedevanishvili do not teach the water solubility, digestibility, or hydrophobicity of their chewing gum bases.
Kehoe teaches tobacco flavored chewing gum that simulates chewing tobacco comprising a gum base that is water insoluble and non-digestible. (See column 2, line 40-42.) The gum compositions can comprise buffered nicotine. (See column 4, line 32.) The compositions comprise mixtures of wax and polyvinyl acetate (hydrophobic materials). (See table I-II.)
Rudolph teaches nicotine chewing guns for nicotine replacement therapy. (See abstract and claims.) Rudolph teaches providing the nicotine in compressible gum bases in powdered form such as the commercially available PG NEW NUTRA TA (a hydrophobic non-digestible, water-insoluble gum base) compare to the gum bases of the instant specification. (See page 8 through page 9.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include use the powdered gum compositions taught by either Kehoe or Rudolph in the nicotine or tobacco and gum powder containing pouches of Zhuang, NicoNovum, and Gedevanishvili. This is merely the use of an art recognized powdered chewing gum base used to deliver nicotine to patients in a pouch form requiring just such agents for the delivery of nicotine. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the prior art already teaches providing binder materials such as gum bases or microcrystalline cellulose in oral pouches in powdered form for the delivery tobacco or nicotine and Kehoe and Rudolph teach specific gum bases used for the same purpose acting as matrix materials for the delivery of nicotine or tobacco materials. . Regarding instant claims 21-23, these claims are drawn to product by process claims. "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742,744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). In the instant case the prior art teaches that the materials in the pouch as the filling or the coating can be present in a powder, granular, or particle form and sealed within the pouch and thus appear to read upon the final product that requires filling a powder into pouches and then sealing them as found in the present claims. Zhuang also specifically teaches mixing the nicotine containing tobacco mixture with binders, flavorants, and acidity regulators in mixers to form particles of a set mesh size, feeding the mixture into a pouch and sealing the pouches and dispensing the filling material in a loose form (flowable form) that also appears to provide the compositions using methods that would provide the same products claimed. (See paragraphs 0064-0066.)

Claims 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhuang et al., U.S. Patent Application Publication 2010/0218779 in view of NicoNovum, (Zonnic Mint, 2008); Gedevanishvili, S., et al., U.S. Patent Application Publication 2009/0022917; and [Kehoe, G., et al., U.S. Patent Application 4,317,837 or Rudolph, M., et al., WO 2009/141321 A2] as applied to claims 1-2, 7-12, 14-19, and 21-23 above, and further in view of Axelsson, A. et al., U.S. Patent Application Publication 2009/0293895.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/03/2019, 10/02/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Zhuang, Gedevanishvili, NicoNovum, [Kehoe and Rudolph] are discussed above.
Zhuang, Gedevanishvili, NicoNovum, [Kehoe and Rudolph] do not teach including stabilized nicotine, nicotine salts, or the specific hydration form of nicotine bitartrate.
Axelsson teaches snuff powder compositions in a saliva permeable snuff bag comprising 6 mg of nicotine, microcrystalline cellulose, flavorant, sodium carbonate, etc. for a total weight of 150 mg. (See example 1.) Axelsson teaches using nicotine bitartrate, the free base, or cellulose sorbed nicotine in the snuff compositions. Axelsson teaches nicotine bitartrate in the dehydrate form. (See paragraph 0077.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use a commonly available known hydrate form of nicotine bitartrate in the compositions of Zhuang, Gedevanishvili, NicoNovum, [Kehoe and Rudolph] requiring nicotine bitartrate. This is merely the use of a well-known salt form of nicotine in a composition requiring exactly this form of nicotine salt. The skilled artisan would have had a predictable expectation of success in makings this combination as all of the prior art is using the same salt form for the same purpose of delivering nicotine to patients.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhuang et al., U.S. Patent Application Publication 2010/0218779 in view of NicoNovum, (Zonnic Mint, 2008); Gedevanishvili, S., et al., U.S. Patent Application Publication 2009/0022917; and [Kehoe, G., et al., U.S. Patent Application 4,317,837 or Rudolph, M., et al., WO 2009/141321 A2] as applied to claims 1-2, 7-12, 14-19, and 21-23 above, and further in view of Andersen, C., et al., International Patent Application Publication WO 2010/145653 A1.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/03/2019, 10/02/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Zhuang, Gedevanishvili, NicoNovum, [Kehoe and Rudolph] are discussed above.
Zhuang, Gedevanishvili, NicoNovum, [Kehoe and Rudolph] do not teach encapsulating the buffering agent sodium carbonate.
Anderson teaches chewing gum compositions for the release of nicotine. Anderson teaches including buffering agents such as sodium carbonate in the compositions to increase the pH of the gums. The buffers are microencapsulated in polymers in order to control the dissolution rate of the buffering agents so as to increase the duration and buffering capacity of the compositions. (See page 9 lines 9-29.) This buffering prevents caries, plaque, and local disorders in the oral cavity and stomach when using such products. (See page 3, lines 1-14.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to encapsulate the sodium carbonate buffering agents in the compositions of Zhuang, Gedevanishvili, NicoNovum, [Kehoe and Rudolph] in order to improve the buffering capacity of the agents. The skilled artisan would have been motivated to do this in order to prevent adverse side effects of the chewing compositions when provided to the oral cavities of users. The skilled artisan would have had a predictable expectation of success in this combination as the prior art all uses the same buffering agent sodium carbonate in chewable nicotine delivery compositions and Anderson is directed at improving these same exact compositions using this same buffering agent. 

Double Patenting –Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. U.S. 9,161,908 in view of Gedevanishvili, S., et al., U.S. Patent Application Publication 2009/0022917 in view of [Kehoe, G., et al., U.S. Patent Application 4,317,837 or Rudolph, M., et al., WO 2009/141321 A2].
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/03/2019, 10/02/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
The prior claims teach compositions and methods that render obvious such compositions comprising a saliva permeable insoluble pouch filled with nicotine bitartrate dehydrate, stabilizer nicotine, or a nicotine base, a sodium carbonate buffer, a filler such as microcrystalline cellulose, a sweetener such as mannitol, a flavor such as peppermint, with the same amounts of nicotine and total product weights instantly claimed. (See claims 1-21.)
The prior claims do not specifically state that the products include a water insoluble non-digestible chewing gum composition, though they do comprise polysaccharides etc.
Gedevanishvili teaches oral delivery pouches comprising a porous pouch wrapper comprising an inner filling material and pouch seam coated both inside and outside of the pouch wrapper. (See abstract and figure 4.) Gedevanishvili teaches the porous pouch wrapper can be made of fabric, tea bag materials, etc. to allow flavors and ingredients to diffuse through the wrapper, compare instant claims 1 and 17. (See paragraph 0014.) Gedevanishvili teaches that the inner filling can be formed of a releasable material such as tobacco and a binder or matrix material both in the form of particles or granules and that the binder includes gum or adhesive binders. (See paragraphs 0015-0016.) Gedevanishvili teaches that the coating material that is also found inside the pouches can also include binders or matrix forming materials such as microcrystalline cellulose or gum base and be in the form of powders that release ingredients such as tobacco, compare instant claims 1-2, 9-10, 14. (See paragraphs 0028 and 0025 and claim 4.) Gedevanishvili teaches that the coating material is chewable and elastic. (See paragraph 0028 and claim 5.) Gedevanishvili teaches that the compositions can comprise sweeteners and flavors such as organ, bergamot etc., (See paragraphs 0015 and 0018.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide therapeutically effective amounts of nicotine and microcrystalline cellulose of the prior claims along with or replaced with powdered gum base given the teachings of Gedevanishvili to provide powdered gum base and tobacco or tobacco substitutes together in such pouches and that microcrystalline cellulose and gum base art excepted equivalent matrices or binders used delivery such materials. This is merely the use of art accepted amounts of nicotine and chewable excipients used in such chewable pouches known at the time of the invention in order to form chewable pouches capable of releasing therapeutically effective amounts of nicotine to patients.
Gedevanishvili and the alternate claims do not state that the binder or matrix gum base materials are hydrophobic, water insoluble, and non-digestible.
Kehoe teaches tobacco flavored chewing gum that simulates chewing tobacco comprising a gum base that is water insoluble and non-digestible. (See column 2, line 40-42.) The gum compositions can comprise buffered nicotine. (See column 4, line 32.) The compositions comprise mixtures of wax and polyvinyl acetate (hydrophobic materials). (See table I-II.)
Rudolph teaches nicotine chewing guns for nicotine replacement therapy. (See abstract and claims.) Rudolph teaches providing the nicotine in compressible gum bases in powdered form such as the commercially available PG NEW NUTRA TA (a hydrophobic non-digestible, water-insoluble gum base) compare to the instant specification. (See page 8 through page 9.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include use the powdered gum compositions taught by either Kehoe or Rudolph in the tobacco and gum powder containing pouches of Gedevanishvili and the alternate claims. This is merely the use of an art recognized powdered chewing gum base used to deliver nicotine to patients in a pouch form requiring just such agents for the delivery of nicotine products such as tobacco. . Regarding instant claims 21-23, these claims are drawn to product by process claims. "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742,744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). In the instant case the prior art teaches that the materials in the pouch as the filling or the coating can be present in a powder, granular, or particle form and sealed within the pouch and thus appear to read upon the final product that requires filling a powder into pouches and then sealing them as found in the present claims. 

Claims 1-19 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. U.S. 9,402,810 in view of Gedevanishvili, S., et al., U.S. Patent Application Publication 2009/0022917 in view of [Kehoe, G., et al., U.S. Patent Application 4,317,837 or Rudolph, M., et al., WO 2009/141321 A2].
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/03/2019, 10/02/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
The prior claims teach compositions and methods that render obvious such compositions comprising a saliva permeable insoluble pouch filled with nicotine bitartrate dehydrate, stabilizer nicotine, or a nicotine base, a sodium carbonate buffer, a filler such as microcrystalline cellulose, a sweetener such as mannitol, a flavor such as peppermint, with the same amounts of nicotine and total product weights instantly claimed. (See claims 1-16.)
The prior claims do not specifically state that the products include a water insoluble non-digestible chewing gum composition, though they do comprise polysaccharides etc.
The prior claims do not specifically state that the products include a water insoluble non-digestible chewing gum composition, though they do comprise polysaccharides etc.
Gedevanishvili teaches oral delivery pouches comprising a porous pouch wrapper comprising an inner filling material and pouch seam coated both inside and outside of the pouch wrapper. (See abstract and figure 4.) Gedevanishvili teaches the porous pouch wrapper can be made of fabric, tea bag materials, etc. to allow flavors and ingredients to diffuse through the wrapper, compare instant claims 1 and 17. (See paragraph 0014.) Gedevanishvili teaches that the inner filling can be formed of a releasable material such as tobacco and a binder or matrix material both in the form of particles or granules and that the binder includes gum or adhesive binders. (See paragraphs 0015-0016.) Gedevanishvili teaches that the coating material that is also found inside the pouches can also include binders or matrix forming materials such as microcrystalline cellulose or gum base and be in the form of powders that release ingredients such as tobacco, compare instant claims 1-2, 9-10, 14. (See paragraphs 0028 and 0025 and claim 4.) Gedevanishvili teaches that the coating material is chewable and elastic. (See paragraph 0028 and claim 5.) Gedevanishvili teaches that the compositions can comprise sweeteners and flavors such as organ, bergamot etc., (See paragraphs 0015 and 0018.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide therapeutically effective amounts of nicotine and microcrystalline cellulose of the prior claims along with or replaced with powdered gum base given the teachings of Gedevanishvili to provide powdered gum base and tobacco or tobacco substitutes together in such pouches and that microcrystalline cellulose and gum base art excepted equivalent matrices or binders used delivery such materials. This is merely the use of art accepted amounts of nicotine and chewable excipients used in such chewable pouches known at the time of the invention in order to form chewable pouches capable of releasing therapeutically effective amounts of nicotine to patients.
Gedevanishvili and the alternate claims do not state that the binder or matrix gum base materials are hydrophobic, water insoluble, and non-digestible.
Kehoe teaches tobacco flavored chewing gum that simulates chewing tobacco comprising a gum base that is water insoluble and non-digestible. (See column 2, line 40-42.) The gum compositions can comprise buffered nicotine. (See column 4, line 32.) The compositions comprise mixtures of wax and polyvinyl acetate (hydrophobic materials). (See table I-II.)
Rudolph teaches nicotine chewing guns for nicotine replacement therapy. (See abstract and claims.) Rudolph teaches providing the nicotine in compressible gum bases in powdered form such as the commercially available PG NEW NUTRA TA (a hydrophobic non-digestible, water-insoluble gum base) compare to the instant specification. (See page 8 through page 9.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include use the powdered gum compositions taught by either Kehoe or Rudolph in the tobacco and gum powder containing pouches of Gedevanishvili and the alternate claims. This is merely the use of an art recognized powdered chewing gum base used to deliver nicotine to patients in a pouch form requiring just such agents for the delivery of nicotine products such as tobacco. . Regarding instant claims 21-23, these claims are drawn to product by process claims. "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742,744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). In the instant case the prior art teaches that the materials in the pouch as the filling or the coating can be present in a powder, granular, or particle form and sealed within the pouch and thus appear to read upon the final product that requires filling a powder into pouches and then sealing them as found in the present claims. 

New Grounds of Rejection/Objection
Claims 1-2, 7-12, 14-19, and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhuang et al., U.S. Patent Application Publication 2010/0218779 in view of NicoNovum, (Zonnic Mint, 2008); Gedevanishvili, S., et al., U.S. Patent Application Publication 2009/0022917; and [Kehoe, G., et al., U.S. Patent Application 4,317,837 or Rudolph, M., et al., WO 2009/141321 A2] and Holton, D., et al., JP5066092B2 (English translation provided).
Zhuang teaches oral tobacco snuff pouches of a water insoluble saliva permeable webbed enclosure (a pouch) and particulate (powder) filling materials comprising a tobacco material, a flavorant, a hydrocolloid such as microcrystalline cellulose (a filler), and hydrocolloids such as xanthan gum/guar gum (chewing gum compositions), compare instant claims 1, 10, and 14. (See claims 1 and 4 and paragraphs 0016-0017.) Zhuang teaches that the compositions are chewed to release flavors contained within the pouches. (See paragraph 0037.) Zhuang teaches that one can include a pH adjusting agent such as sodium carbonate, compare instant claims 11-12. (See paragraph 0036.) Zhuang teaches that the compositions can include sweeteners such as mannitol, compare instant claim 15. (See paragraph 0035.) Zhuang teaches that the compositions can comprise flavors such as peppermint, vanilla, etc., compare instant claim 16. (See paragraph 0032.) Zhuang teaches that the membrane encasing the composition can be food casings, cellulose tea bags, and other pharmaceutically acceptable membrane materials, compare instant claim 17. (See paragraph 0017.) Zhuang teaches that the pouches can be 100 to 1000 mg in weight overlapping or encompassing the amounts found in instant claims 18-19. (See paragraph 0039 and claims 8-9.) In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Regarding instant claims 21-23, these claims are drawn to product by process claims. "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742,744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). In the instant case, Zhuang specifically teaches mixing the nicotine containing tobacco mixture (a) with binders (b), flavorants, and acidity regulators in mixers to form particles of a set mesh size (c), feeding the mixture into a pouch and sealing the pouches with the mixtures inside (e) and dispensing the filling material in a loose form (flowable form, d) that also appears to provide the compositions using methods that would provide the same products claimed. (See paragraphs 0064-0066.)
Zhuang does not teach including nicotine at a concentration of 4 mg per product in a gum base.
NicoNovum teaches medicated oromucosal chewing gum powders and 4 mg nicotine in a pouch. (See title.) Zonnic Mint teaches a pouch comprising 4 mg nicotine, microcrystalline cellulose (gum base), maltitol (sweetener), isomalt, mint (flavor), talc, magnessium stearate, silicon dioxide, microcrystalline cellulose (water insoluble base), ascorbyl palmitate, acesulfame potassium, aspartame (sweetener), acacia, titanium dioxide, and macrogrol, compare instant claims 1-2, 7-10, and 14-17. (See section II.1.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide therapeutically effective amounts of nicotine to patients in the powdered nicotine and chewing gum compositions of Zhuang given the teachings of NicoNovum to provide powdered chewing gums and 4mg nicotine in such pouches. This is merely the use of art accepted amounts of nicotine and chewable excipients used in such chewable pouches known at the time of the invention in order to form chewable pouches capable of releasing therapeutically effective amounts of nicotine to patients.
Zhuang and NicoNovum does not teach that microcrystalline cellulose and gum base are both art recognized matrix forming binder materials used to deliver agents from oral pouches such as tobacco or tobacco substitutes or extracts.
Gedevanishvili teaches oral delivery pouches comprising a porous pouch wrapper comprising an inner filling material and pouch seam coated both inside and outside of the pouch wrapper. (See abstract and figure 4.) Gedevanishvili teaches the porous pouch wrapper can be made of fabric, tea bag materials, etc. to allow flavors and ingredients to diffuse through the wrapper, compare instant claims 1 and 17. (See paragraph 0014.) Gedevanishvili teaches that the inner filling can be formed of a releasable material such as tobacco and a binder or matrix material both in the form of particles or granules and that the binder includes gum or adhesive binders. (See paragraphs 0015-0016.) Gedevanishvili teaches that the coating material that is also found inside the pouches can also include binders or matrix forming materials such as microcrystalline cellulose or gum base and be in the form of powders that release ingredients such as tobacco or tobacco substitutes, compare instant claims 1-2, 9-10, 14. (See paragraphs 0028 and 0025 and claim 4.) Gedevanishvili teaches that the coating material is chewable and elastic. (See paragraph 0028 and claim 5.) Gedevanishvili teaches that the compositions can comprise sweeteners and flavors such as organ, bergamot etc., (See paragraphs 0015 and 0018.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include the further tobacco delivery binder or matrix material gum base taught by Gedevanishvili in the oral pouches of Zhuang and NicoNovum to deliver nicotine to a subject given the teaching of Gedevanishvili that both microcrystalline cellulose and gum base can be used for this purpose in oral pouches and in powdered or granulated forms. This is merely the substitution of one art recognized nicotine delivery binder/matrix material for another used in the art for the exact same purpose. It would have also been prima facie obvious to combine these matrix materials and binder together given the teachings of Gedevanishvili and NicoNovum as this is merely the combination of two art recognized delivery matrices used for the same purpose to delve tobacco or tobacco substitutes such as nicotine. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). One of ordinary skill in the art would have had a predictable expectation of success in making this combination as both are directed to the use of these binding matrices for the delivery of the same materials in oral pouches and Gedevanishvili teaches either microcrystalline cellulose or gum base can be used for this purpose as well as teaches using these materials in powdered form in such pouches.
Zhuang, NicoNovum, and Gedevanishvili do not teach the water solubility, digestibility, or hydrophobicity of their chewing gum bases.
Kehoe teaches tobacco flavored chewing gum that simulates chewing tobacco comprising a gum base that is water insoluble and non-digestible. (See column 2, line 40-42.) The gum compositions can comprise buffered nicotine. (See column 4, line 32.) The compositions comprise mixtures of wax and polyvinyl acetate (hydrophobic materials). (See table I-II.)
Rudolph teaches nicotine chewing guns for nicotine replacement therapy. (See abstract and claims.) Rudolph teaches providing the nicotine in compressible gum bases in powdered form such as the commercially available PG NEW NUTRA TA (a hydrophobic non-digestible, water-insoluble gum base) compare to the gum bases of the instant specification. (See page 8 through page 9.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include use the powdered gum compositions taught by either Kehoe or Rudolph in the nicotine or tobacco and gum powder containing pouches of Zhuang, NicoNovum, and Gedevanishvili. This is merely the use of an art recognized powdered chewing gum base used to deliver nicotine to patients in a pouch form requiring just such agents for the delivery of nicotine. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the prior art already teaches providing binder materials such as gum bases or microcrystalline cellulose in oral pouches in powdered form for the delivery tobacco or nicotine and Kehoe and Rudolph teach specific gum bases used for the same purpose acting as matrix materials for the delivery of nicotine or tobacco materials.
Zhuang, NicoNovum, Gedevanishvili, Kehoe, and Rudolph do not specifically state that the mixtures can be mixed using blenders or sieving. 
Holton teaches methods of making smokeless tobacco composition within a moisture permeable pouch. (See abstract.) Holton teaches that the particles in the composition can be sieved multiple times to ensure small sized or desired sized particles. (See page 3, paragraph 4.) Holton also teaches that the various components can be mixed using blenders. (See page 4, paragraph 10.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include use common methods of blending materials together and sieving them to provide for well mixed and specifically sized powders commonly used in snus pouch type tobacco formulations. This is merely the use of common methods of mixing and filling tobacco pouches used in the formation of tobacco pouches known to those of ordinary skill in the art. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the art of Holton is directed to methods of making, mixing, and filling tobacco or nicotine and excipient based pouches exactly as found in the art of Zhuang, NicoNovum, Gedevanishvili, Kehoe, and Rudolph that requires such mixing and filling steps.

Claims 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhuang et al., U.S. Patent Application Publication 2010/0218779 in view of NicoNovum, (Zonnic Mint, 2008); Gedevanishvili, S., et al., U.S. Patent Application Publication 2009/0022917; and [Kehoe, G., et al., U.S. Patent Application 4,317,837 or Rudolph, M., et al., WO 2009/141321 A2] and Holton, D., et al., JP5066092B2 (English translation provided); as applied to claims 1-2, 7-12, 14-19, and 21-23 above, and further in view of Axelsson, A. et al., U.S. Patent Application Publication 2009/0293895.
Zhuang, Gedevanishvili, NicoNovum, [Kehoe and Rudolph], and Holton are discussed above.
Zhuang, Gedevanishvili, NicoNovum, [Kehoe and Rudolph], and Holton do not teach including stabilized nicotine, nicotine salts, or the specific hydration form of nicotine bitartrate.
Axelsson teaches snuff powder compositions in a saliva permeable snuff bag comprising 6 mg of nicotine, microcrystalline cellulose, flavorant, sodium carbonate, etc. for a total weight of 150 mg. (See example 1.) Axelsson teaches using nicotine bitartrate, the free base, or cellulose sorbed nicotine in the snuff compositions. Axelsson teaches nicotine bitartrate in the dehydrate form. (See paragraph 0077.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use a commonly available known hydrate form of nicotine bitartrate in the compositions of Zhuang, Gedevanishvili, NicoNovum, [Kehoe and Rudolph], and Holton requiring nicotine bitartrate. This is merely the use of a well-known salt form of nicotine in a composition requiring exactly this form of nicotine salt. The skilled artisan would have had a predictable expectation of success in makings this combination as all of the prior art is using the same salt form for the same purpose of delivering nicotine to patients.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhuang et al., U.S. Patent Application Publication 2010/0218779 in view of NicoNovum, (Zonnic Mint, 2008); Gedevanishvili, S., et al., U.S. Patent Application Publication 2009/0022917; and [Kehoe, G., et al., U.S. Patent Application 4,317,837 or Rudolph, M., et al., WO 2009/141321 A2] and Holton, D., et al., JP5066092B2 (English translation provided); as applied to claims 1-2, 7-12, 14-19, and 21-23 above, and further in view of Andersen, C., et al., International Patent Application Publication WO 2010/145653 A1.
Zhuang, Gedevanishvili, NicoNovum, [Kehoe and Rudolph] and Holton are discussed above.
Zhuang, Gedevanishvili, NicoNovum, [Kehoe and Rudolph] and Holton do not teach encapsulating the buffering agent sodium carbonate.
Anderson teaches chewing gum compositions for the release of nicotine. Anderson teaches including buffering agents such as sodium carbonate in the compositions to increase the pH of the gums. The buffers are microencapsulated in polymers in order to control the dissolution rate of the buffering agents so as to increase the duration and buffering capacity of the compositions. (See page 9 lines 9-29.) This buffering prevents caries, plaque, and local disorders in the oral cavity and stomach when using such products. (See page 3, lines 1-14.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to encapsulate the sodium carbonate buffering agents in the compositions of Zhuang, Gedevanishvili, NicoNovum, [Kehoe and Rudolph] and Holton in order to improve the buffering capacity of the agents. The skilled artisan would have been motivated to do this in order to prevent adverse side effects of the chewing compositions when provided to the oral cavities of users. The skilled artisan would have had a predictable expectation of success in this combination as the prior art all uses the same buffering agent sodium carbonate in chewable nicotine delivery compositions and Anderson is directed at improving these same exact compositions using this same buffering agent. 

Double Patenting –Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. U.S. 9,161,908 in view of Gedevanishvili, S., et al., U.S. Patent Application Publication 2009/0022917 in view of [Kehoe, G., et al., U.S. Patent Application 4,317,837 or Rudolph, M., et al., WO 2009/141321 A2] and Holton, D., et al., JP5066092B2 (English translation provided).
The prior claims teach compositions and methods that render obvious such compositions comprising a saliva permeable insoluble pouch filled with nicotine bitartrate dehydrate, stabilizer nicotine, or a nicotine base, a sodium carbonate buffer, a filler such as microcrystalline cellulose, a sweetener such as mannitol, a flavor such as peppermint, with the same amounts of nicotine and total product weights instantly claimed. (See claims 1-21.)
The prior claims do not specifically state that the products include a water insoluble non-digestible chewing gum composition, though they do comprise polysaccharides etc.
Gedevanishvili teaches oral delivery pouches comprising a porous pouch wrapper comprising an inner filling material and pouch seam coated both inside and outside of the pouch wrapper. (See abstract and figure 4.) Gedevanishvili teaches the porous pouch wrapper can be made of fabric, tea bag materials, etc. to allow flavors and ingredients to diffuse through the wrapper, compare instant claims 1 and 17. (See paragraph 0014.) Gedevanishvili teaches that the inner filling can be formed of a releasable material such as tobacco and a binder or matrix material both in the form of particles or granules and that the binder includes gum or adhesive binders. (See paragraphs 0015-0016.) Gedevanishvili teaches that the coating material that is also found inside the pouches can also include binders or matrix forming materials such as microcrystalline cellulose or gum base and be in the form of powders that release ingredients such as tobacco, compare instant claims 1-2, 9-10, 14. (See paragraphs 0028 and 0025 and claim 4.) Gedevanishvili teaches that the coating material is chewable and elastic. (See paragraph 0028 and claim 5.) Gedevanishvili teaches that the compositions can comprise sweeteners and flavors such as organ, bergamot etc., (See paragraphs 0015 and 0018.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide therapeutically effective amounts of nicotine and microcrystalline cellulose of the prior claims along with or replaced with powdered gum base given the teachings of Gedevanishvili to provide powdered gum base and tobacco or tobacco substitutes together in such pouches and that microcrystalline cellulose and gum base art excepted equivalent matrices or binders used delivery such materials. This is merely the use of art accepted amounts of nicotine and chewable excipients used in such chewable pouches known at the time of the invention in order to form chewable pouches capable of releasing therapeutically effective amounts of nicotine to patients.
Gedevanishvili and the alternate claims do not state that the binder or matrix gum base materials are hydrophobic, water insoluble, and non-digestible.
Kehoe teaches tobacco flavored chewing gum that simulates chewing tobacco comprising a gum base that is water insoluble and non-digestible. (See column 2, line 40-42.) The gum compositions can comprise buffered nicotine. (See column 4, line 32.) The compositions comprise mixtures of wax and polyvinyl acetate (hydrophobic materials). (See table I-II.)
Rudolph teaches nicotine chewing guns for nicotine replacement therapy. (See abstract and claims.) Rudolph teaches providing the nicotine in compressible gum bases in powdered form such as the commercially available PG NEW NUTRA TA (a hydrophobic non-digestible, water-insoluble gum base) compare to the instant specification. (See page 8 through page 9.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include use the powdered gum compositions taught by either Kehoe or Rudolph in the tobacco and gum powder containing pouches of Gedevanishvili and the alternate claims. This is merely the use of an art recognized powdered chewing gum base used to deliver nicotine to patients in a pouch form requiring just such agents for the delivery of nicotine products such as tobacco.
The prior claims do not specifically state that the mixtures can be mixed using blenders or sieving. 
Holton teaches methods of making smokeless tobacco composition within a moisture permeable pouch. (See abstract.) Holton teaches that the particles in the composition can be sieved multiple times to ensure small sized or desired sized particles. (See page 3, paragraph 4.) Holton also teaches that the various components can be mixed using blenders. (See page 4, paragraph 10.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include use common methods of blending materials together and sieving them to provide for well mixed and specifically sized powders commonly used in snus pouch type tobacco formulations. This is merely the use of common methods of mixing and filling tobacco pouches used in the formation of tobacco pouches known to those of ordinary skill in the art. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the art of Holton is directed to methods of making, mixing, and filling tobacco or nicotine and excipient based pouches exactly required for making pouches such as those found in the prior claims.

Claims 1-19 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. U.S. 9,402,810 in view of Gedevanishvili, S., et al., U.S. Patent Application Publication 2009/0022917 in view of [Kehoe, G., et al., U.S. Patent Application 4,317,837 or Rudolph, M., et al., WO 2009/141321 A2] and Holton, D., et al., JP5066092B2 (English translation provided).
The prior claims teach compositions and methods that render obvious such compositions comprising a saliva permeable insoluble pouch filled with nicotine bitartrate dehydrate, stabilizer nicotine, or a nicotine base, a sodium carbonate buffer, a filler such as microcrystalline cellulose, a sweetener such as mannitol, a flavor such as peppermint, with the same amounts of nicotine and total product weights instantly claimed. (See claims 1-16.)
The prior claims do not specifically state that the products include a water insoluble non-digestible chewing gum composition, though they do comprise polysaccharides etc.
Gedevanishvili teaches oral delivery pouches comprising a porous pouch wrapper comprising an inner filling material and pouch seam coated both inside and outside of the pouch wrapper. (See abstract and figure 4.) Gedevanishvili teaches the porous pouch wrapper can be made of fabric, tea bag materials, etc. to allow flavors and ingredients to diffuse through the wrapper, compare instant claims 1 and 17. (See paragraph 0014.) Gedevanishvili teaches that the inner filling can be formed of a releasable material such as tobacco and a binder or matrix material both in the form of particles or granules and that the binder includes gum or adhesive binders. (See paragraphs 0015-0016.) Gedevanishvili teaches that the coating material that is also found inside the pouches can also include binders or matrix forming materials such as microcrystalline cellulose or gum base and be in the form of powders that release ingredients such as tobacco, compare instant claims 1-2, 9-10, 14. (See paragraphs 0028 and 0025 and claim 4.) Gedevanishvili teaches that the coating material is chewable and elastic. (See paragraph 0028 and claim 5.) Gedevanishvili teaches that the compositions can comprise sweeteners and flavors such as organ, bergamot etc., (See paragraphs 0015 and 0018.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide therapeutically effective amounts of nicotine and microcrystalline cellulose of the prior claims along with or replaced with powdered gum base given the teachings of Gedevanishvili to provide powdered gum base and tobacco or tobacco substitutes together in such pouches and that microcrystalline cellulose and gum base art excepted equivalent matrices or binders used delivery such materials. This is merely the use of art accepted amounts of nicotine and chewable excipients used in such chewable pouches known at the time of the invention in order to form chewable pouches capable of releasing therapeutically effective amounts of nicotine to patients.
Gedevanishvili and the alternate claims do not state that the binder or matrix gum base materials are hydrophobic, water insoluble, and non-digestible.
Kehoe teaches tobacco flavored chewing gum that simulates chewing tobacco comprising a gum base that is water insoluble and non-digestible. (See column 2, line 40-42.) The gum compositions can comprise buffered nicotine. (See column 4, line 32.) The compositions comprise mixtures of wax and polyvinyl acetate (hydrophobic materials). (See table I-II.)
Rudolph teaches nicotine chewing guns for nicotine replacement therapy. (See abstract and claims.) Rudolph teaches providing the nicotine in compressible gum bases in powdered form such as the commercially available PG NEW NUTRA TA (a hydrophobic non-digestible, water-insoluble gum base) compare to the instant specification. (See page 8 through page 9.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include use the powdered gum compositions taught by either Kehoe or Rudolph in the tobacco and gum powder containing pouches of Gedevanishvili and the alternate claims. This is merely the use of an art recognized powdered chewing gum base used to deliver nicotine to patients in a pouch form requiring just such agents for the delivery of nicotine products such as tobacco.
The prior claims do not specifically state that the mixtures can be mixed using blenders or sieving. 
Holton teaches methods of making smokeless tobacco composition within a moisture permeable pouch. (See abstract.) Holton teaches that the particles in the composition can be sieved multiple times to ensure small sized or desired sized particles. (See page 3, paragraph 4.) Holton also teaches that the various components can be mixed using blenders. (See page 4, paragraph 10.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include use common methods of blending materials together and sieving them to provide for well mixed and specifically sized powders commonly used in snus pouch type tobacco formulations. This is merely the use of common methods of mixing and filling tobacco pouches used in the formation of tobacco pouches known to those of ordinary skill in the art. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the art of Holton is directed to methods of making, mixing, and filling tobacco or nicotine and excipient based pouches exactly required for making pouches such as those found in the prior claims.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618